09-3631 -ag
    Lin v. Holder
                                                                                  BIA
                                                                           McManus, IJ
                                                                          A079 393 991
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 13th day of October, two thousand ten.

    PRESENT:
             GUIDO CALABRESI,
             PETER W. HALL,
             DENNY CHIN,
                Circuit Judges.
    _______________________________________

    HUA LIN,
                    Petitioner,
                    v.                                     09-3631-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL
             Respondent.
    ______________________________________
    FOR PETITIONER:                Gary J. Yerman, New York, New York.

    FOR RESPONDENT:                Tony West, Assistant Attorney
                                   General, Civil Division; Thomas B.
                                   Fatouros, Senior Litigation Counsel;
                                   Arthur L. Rabin, Attorney, Office of
                                   Immigration Litigation, Civil
                                   Division, United States Department
                                   of Justice, Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review
is DENIED.

     Petitioner Hua Lin, a native and citizen of the
People’s Republic of China, seeks review of a July 30, 2009,
order of the BIA affirming the November 6, 2007, decision of
Immigration Judge (“IJ”) Margaret McManus denying Lin’s
application for asylum, withholding of removal, and relief
under the Convention Against Torture (“CAT”). In re Hua
Lin, No. A079 393 991 (B.I.A. July 30, 2009), aff’g No. A079
393 991 (Immig. Ct. N.Y. City Nov. 6, 2007). We assume the
parties’ familiarity with the underlying facts and
procedural history in this case.

     Under the circumstances of this case, we review the
IJ’s decision as supplemented by the BIA’s decision. See
Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005). The
applicable standards of review are well-established.
See 8 U.S.C. § 1252(b)(4)(B); Jian Hui Shao v. Mukasey, 546
F.3d 138, 157-58 (2d Cir. 2008); Salimatou Bah v. Mukasey,
529 F.3d 99, 110 (2d Cir. 2008).

     Lin argues that he suffered past persecution because he
incurred two fines as a result of violating the family
planning policy. However, although Lin testified that the
first fine constituted “approximately three months of [his]
salary,” he did not provide similar testimony regarding the
second fine, and he provided no evidence of his net worth at
the time of the fines or any other facts that would make it
possible to evaluate his personal financial circumstances in
relation to the fines imposed by the government. Moreover,
Lin testified that his parents paid the first fine in full,
and he points to no evidence demonstrating any harm
resulting from the payment of either fine. See Guan Shan
Liao v. United States Dep’t of Justice, 293 F.3d 61, 68, 70
(2d Cir. 2002). Absent such proof, we cannot assess whether
the fines constituted a “substantial economic disadvantage”
to him. See id.; see also 8 U.S.C. § 1229a(c)(4)(B) (noting
that the applicant bears the burden of proof to establish
the elements of his claim).

     Moreover, the agency reasonably found that Lin failed
to establish a well-founded fear of future persecution given

                             2
the absence of evidence that family planning officials
remained interested in him following his girlfriend’s
abortion and given evidence indicating that his girlfriend
continued to reside in China without incident. See Jian
Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005); Melgar
de Torres v. Reno, 191 F.3d 307, 313 (2d Cir. 1999). To the
extent Lin argues that he will be persecuted as a political
dissident and for attempting to smuggle his wife out of
China, we decline to consider these arguments, as they were
not raised before the agency. See Lin Zhong v. U.S. Dep’t
of Justice, 480 F.3d 104, 119-20 (2d Cir. 2007). As Lin’s
withholding of removal and CAT claims share the same factual
predicate, because he was unable to meet his burden to
demonstrate he was eligible for asylum, he necessarily
failed to meet his burden for withholding of removal and CAT
relief. See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.
2006).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DISMISSED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3